Citation Nr: 9926493	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-38 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder claimed as secondary to the service-connected 
residuals of a shrapnel wound to the right thigh.  

2.  Entitlement to service connection for a right hip 
disorder claimed as secondary to the service-connected 
residuals of a shrapnel wound to the right thigh.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of a shrapnel wound of the right thigh, 
involving Muscle Group XIV.  

4.  Entitlement to a disability rating greater than 10 
percent for residuals of a shrapnel wound of the left thigh, 
involving Muscle Group XIV.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The case returns to the Board following a remand to the RO in 
April 1996.  

The Board rendered a decision on this matter in October 1997.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court").  In an Order dated January 29, 
1999, the Court vacated the Board's decision and remanded the 
case to the Board.   


REMAND

In the April 1996 remand, the Board determined that the 
veteran had claimed entitlement to service connection for 
right knee and hip disorders as secondary to the service-
connected right thigh disability and that these claims were 
inextricably intertwined with the claims for increased 
ratings.  In a September 1996 rating decision, the RO denied 
service connection for right knee and hip disorders.  The 
veteran timely submitted a notice of disagreement in April 
1997.  Although the RO issued a supplemental statement of the 
case in July 1997 purporting to address this issue, it is 
unclear whether the RO informed the veteran of the need to 
complete a substantive appeal with respect to the secondary 
service connection issues and provided the veteran with a VA 
Form 9.  Therefore, a remand is in order to correct this 
procedural defect.  38 C.F.R. § 19.9(a) (1998).  

The veteran seeks entitlement to increased disability ratings 
for his service-connected residuals of shrapnel wounds to the 
right and left thighs.  Where a disability has already been 
service connected and there is a claim for an increased 
rating, a mere allegation that the disability has become more 
severe is sufficient to establish a well grounded claim.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102.  Therefore, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When the disability in question is 
musculoskeletal in nature, the examination must include 
evaluation of functional loss as set forth in 38 C.F.R. 
§§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A review of the veteran's last VA orthopedic examination in 
May 1996 and the August 1996 addendum reveals little or no 
discussion of functional loss.  If an examination report does 
not contain sufficient detail, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  The Board 
is prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

The Board observes that the disabilities in question are each 
rated as muscle injuries.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for muscle injuries, effective July 3, 1997.  
See 62 Fed. Reg. 30,235 - 30,240 (1997) (codified at 
38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  That is, prior to July 3, 1997, only the previous 
version of the rating criteria is applicable.  Thereafter, 
the version of the rating criteria that is most favorable to 
the veteran must be applied.  On remand, the RO must address 
these considerations.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing, inform him of the need to 
perfect the appeal of the September 1996 
denial of service connection for 
disorders of the right knee and hip, and 
provide the veteran with a VA Form 9.  
The veteran should be afforded 60 days 
from the date of the RO's letter in which 
to perfect his appeal.    

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any current 
orthopedic disability associated with 
residuals of shrapnel wounds to the right 
and left thighs.  All indicated tests and 
studies, to include X-rays and range of 
motion studies, should be performed as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  In this regard, the 
examiner is specifically asked to 
indicate in the examination report 
whether the claims folder was reviewed.  
The examiner is asked to identify and 
describe any current symptomatology 
associated with residuals of shrapnel 
wounds to the right and left thighs, 
including any functional loss associated 
with the shrapnel wounds to the right and 
left thighs due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  Prior 
to the examination, the RO must inform 
the veteran in writing of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for residuals of a shrapnel wound of the 
right thigh, involving Muscle Group XIV, 
and entitlement to a disability rating 
greater than 10 percent for residuals of 
a shrapnel wound of the left thigh, 
involving Muscle Group XIV.  Such 
readjudication must include consideration 
of functional loss and DeLuca v. Brown, 8 
Vet. App. 202 (1995), as well as the 
amended and previous versions of the 
rating criteria for muscle injuries.  If 
the disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


